Citation Nr: 1113860	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  08-26 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from September 1943 to August 1945.  The appellant is the Veteran's widow.  The Veteran died on April [redacted], 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Newark, New Jersey.  By way of the September 2007 decision, the RO denied service connection for cause of the Veteran's death.   

In January 2011 the Board remanded the issue on appeal in order for the appellant to be scheduled for a Board hearing; however, she then withdrew her request for a hearing in February 2011.  Therefore, the Board finds that the RO completed its part of the requested development and no further action on behalf of the RO and Board to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue on appeal has been accomplished.  

2.  The Veteran's death certificate stated that the Veteran died on April [redacted], 2007, the immediate cause of death was listed as aortic dissection and atherosclerotic cardiovascular disease and a significant condition was chronic obstructive pulmonary disease (COPD).  

3.   Aortic dissection, atherosclerotic cardiovascular disease, and COPD were not manifested during service or shown to be causally related to service, nor were any of these conditions proximately due to or the result of a service-connected disease or injury; nor was any cardiovascular condition manifested within one year of separation from service; nor was any disability of service origin involved in the Veteran's death.

4.  The Veteran was service-connected for posttraumatic stress disorder (PTSD), residuals of a cold injury of the right foot and left foot, residuals of a cold injury of the right hand and left hand, and peripheral neuropathy of the upper and lower extremities bilaterally.  

5.   A service-connected condition is not shown to have caused or otherwise contributed materially in producing or accelerating the Veteran's death.   


CONCLUSION OF LAW

A service-connected disability is not shown to have caused or contributed materially or substantially in producing the Veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5103, 5105A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(e), 3.312 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The appellant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the appellant by correspondences in February 2007 and May 2010.  These letters detailed the elements of cause of death claim, described the evidence and information necessary to substantiate the claim, and set forth the respective responsibilities of VA and the appellant in obtaining such.   Certain additional notice requirements apply in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007). Generally, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  The Board finds that the February 2007 and May 2010 correspondences meet the requirements of Hupp.  

VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting the appellant in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issue decided here, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records.  The Board notes that no medical opinion has been obtained; however, there is no competent medical evidence between the Veteran's death and his service-connected disabilities; therefore, the Board finds that an is not required.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional outstanding evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Finally, the appellant was advised of her right to a hearing before the RO and/or before the Board, but she waived that right.  

No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the appellant is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the appeal.  


II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a Veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  

Service connection also may be granted for disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a  contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death, it  must singly or with some other condition be the immediate or underlying cause of death or be etiologically related.  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.   38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran died on April [redacted], 2007, and his death certificate lists the immediate cause of death as aortic dissection, atherosclerotic cardiovascular disease, and a significant condition of COPD.  At the time of his death he was service-connected for PTSD, residuals of a cold injury of the right foot and left foot, residuals of a cold injury of the right hand and left hand, and peripheral neuropathy of the upper and lower extremities bilaterally.  The appellant asserts that her husband's death was the result of his service-connected conditions causing his heart conditions.  The Board finds that after a careful review of the claims file that the preponderance of the evidence is against a grant of service connection for cause of the Veteran's death. 

There is only one medical opinion of record and in August 2007 the Veteran's VA doctor opined as follows: 

		I had been caring for Mr. [redacted] in the 
      Hypertension Clinic at this facility from 1997-2007 
      for hypertension, coronary artery disease, atrial fibrillation, 
      and hyperlipidemia.  Therefore, Mr. [redacted] health problems 
      that I cared for in the VA contributed to his cause of death.  

August 2007 Letter 

The Board finds that the August 2007 opinion does not add any medical information that supports the claim for service connection.   By this opinion, the doctor merely lists the conditions he believes contributed to the Veteran's death.  Not one of these conditions is a service-connected disorder, and not one of them is otherwise related to service.  Accordingly, the opinion is not probative to the matter of entitlement to service connection for the cause of the Veteran's death.  The opinion only mentions the Veteran's non-service-connected disabilities and not his service-connected disabilities.  The Veteran's VA physician did not opine or even mention if the Veteran's service-connected disabilities were either the principal cause of the Veteran's death or contributed to the Veteran's death.  Instead the Veteran's physician only discussed the Veteran's non-service-connected disabilities.  As noted above, this is the only medical opinion on file discussing the death causing conditions.  There is no medical evidence or opinion relating the Veteran's service-connected disorders to his death. 

The appellant would be entitled to service connection for cause of the Veteran's death if it is established that any of the disorders that caused or contributed to his death were somehow either related to service or were secondary to his service-connected disorders.  Here, however, the disorders that caused or contributed to the Veteran's death (aortic dissection, atherosclerotic cardiovascular disease, and COPD), were not diagnosed during the Veteran's period of service or for decades after service.  Furthermore, the medical evidence of record does not suggest that any of these disorders identified on the death certificate as leading to the Veteran's death were related to any incident of service.  

In this instance, the appellant has not submitted any medical evidence that shows the Veteran's death causing disorders (aortic dissection, atherosclerotic cardiovascular disease, or COPD) began within one year from his discharge of service in 1945, or was otherwise related to such service.  According to the Veteran's physician he did not began treating the Veteran until 1997 for hypertension, coronary artery disease, atrial fibrillation, and hyperlipidemia.  We note also, that a September 2005 treatment note indicated that the Veteran's past medical history included atrial fibrillation in December 2003, hypertension in October 1999, and coronary artherosclerosis in October 1999.  The lengthy period between separation from service in the mid 1940s and his earliest treatment for the death causing conditions in the late 1990s is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).   In addition, there is no opinion of record that relates the identified death causing conditions (aortic dissection, atherosclerotic cardiovascular disease, or COPD) to service.  An appellant seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between the Veteran's military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).   Therefore, without evidence that the Veteran's aortic dissection, atherosclerotic cardiovascular disease, or COPD are related to the Veteran's military service, service connection for cause of the Veteran's death must be denied.  

The Board also notes that service connection may be granted if there is evidence that the Veteran's death, or this death causing conditions (aortic dissection, atherosclerotic cardiovascular disease, or COPD), were proximately due to or the result of a service-connected disorder (such as PTSD, residuals of a cold injury of the right foot and left foot, residuals of a cold injury of the right hand and left hand, and peripheral neuropathy of the upper and lower extremities bilaterally.  Here, however, there is no such evidence on file.  As noted above, the only medical opinion of record does not relate the Veteran's aortic dissection, atherosclerotic cardiovascular disease, or COPD either to service or to his service-connected disorder.  Likewise, the file contains no medical evidence that links the Veteran's service-connected disorders to his death.  Generally, when an appellant contends that a service-connected disorder has caused or aggravated a secondary disability, there must be competent medical evidence of such causation or aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); Jones v. Brown, 7 Vet. App. 134 (1994).  To prevail on the issue of secondary service causation, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, supra.  In this case, however, there is no probative evidence that that any of the death causing conditions (aortic dissection, atherosclerotic cardiovascular disease, or COPD)were proximately due to or the result of any of his service-connected conditions (PTSD, residuals of a cold injury of the right foot and left foot, residuals of a cold injury of the right hand and left hand, and peripheral neuropathy of the upper and lower extremities bilaterally).

Therefore, service connection on a secondary basis cannot be granted.  

The Board has considered the appellant's contentions; lay statements may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In ascertaining the competency and probative value of lay evidence, decisions of the Court have underscored the importance of determining whether a layperson is competent to identify the medical condition in question.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2).  In certain instances, however, lay evidence has been found to be competent to speak as to certain matters with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, an appellant with no medical training is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").   

Questions as to the of cause of the Veteran's death , and the etiological chain that may link the Veteran's aortic dissection, atherosclerotic cardiovascular disease, or COPD to some aspect of service or his service-connected disorders (PTSD, residuals of a cold injury of the right foot and left foot, residuals of a cold injury of the right hand and left hand, and peripheral neuropathy of the upper and lower extremities bilaterally) are all complex medical questions and therefore, the appellant is not competent to opine that the Veteran's death was the result of service or secondary to a service-connected disorder.  

Without competent evidence of record supporting the claim, the Board must find that the weight of the credible evidence demonstrates that the conditions involved in the Veteran's death occurred many years after service and were not caused by any incident of service.  The fatal conditions were not incurred in or aggravated by service, and they were not service-connected.  A disability incurred in or aggravated by service did not cause or contribute to the Veteran's death, and thus there is no basis to award service connection for the cause of the Veteran's death.  The preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  Thus, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A.  § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In making this determination, the Board does not wish to convey any lack of sympathy for the appellant in this matter, nor for the unfortunate circumstances which resulted in the Veteran's death.  Moreover, the Board does not doubt the sincerity of the appellant's contentions.  That being said, the Board is bound by the laws and regulations governing the payment of benefits, which, in this case, do not support the award of benefits.   


[Continued on following page.]
ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


